DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
(B) in Claim 1 recites “a battery-like anode comprising active material…” but should recite “a battery-like anode comprising an anode active material…” in order to have correct antecedent basis with the anode active material referred to throughout the rest of the claim. 
(D) in Claim 1 recites “…before the anode, along with a cathode, the separator, and the electrolyte, is assembled into the electrochemical cell” but should recite “…before the anode, along with the cathode, a separator, and the electrolyte, is assembled into the internal hybrid electrochemical cell” in order to have correct antecedent basis with the cathode, electrolyte, and the internal hybrid electrochemical cell previously set forth in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “wherein a 2D inorganic material… of MnO2”.
Claim 4, which is dependent on Claim 1, recites “wherein said 2D inorganic material is selected from V2O5, V6O13, LiV3O8, MnO2, CoO2, NiO2, MoO3, MoS2, TaS2, ZrS2, WS2, or a combination thereof.
The Examiner notes that, in light of the Response to the Restriction Requirement dated March 23, 2020 and the Office Action dated May 4, 2020, the species directed to the elected invention of Species C include MnO2 (elected), V2O5, MnO2, CoO2, NiO2, MoS2, or a combination thereof (rejoined).
Thus, Claim 4 fails to further limit the invention of Claim.
For purpose of examination, the Examiner will interpret the claim to recite “wherein said 2D inorganic material comprises MnO2 in addition to V2O5, CoO2, NiO2, MoS2, or a combination thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2013/0171502) and further in view of Yamazaki et al. (US PGPub 2017/0005364).
Regarding Claim 1, Chen discloses an internal hybrid electrochemical cell ([0074]) comprising (A) a pseudocapacitance cathode ([0074], [0078], wherein the hybrid cathode is a pseudocapacitance cathode because it performs lithium storage on the surface of an intercalation-free active material) comprising a cathode active material that contains both an intercalation-free active material comprising graphene sheets ([0073]-[0074], wherein the intercalation-free active material is not particularly limited so long as it is capable of storing lithium on the surface of the material) and an intercalation active material comprising a 2D inorganic material in a form of nanosheets ([0072]), wherein the 2D inorganic material is not particularly limited and may be any material capable of storing lithium in the interior of the material, such as MnO2 ([0072]).
It would have been obvious to one of ordinary skill in the art to choose MnO2 as the 2D inorganic material of the intercalation active material, as disclosed by Chen, as the 2D inorganic material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such is successfully capable of storing lithium in the interior of the material, as desired by Chen.
Furthermore, it would have been obvious to one of ordinary skill in the art to utilize graphene sheets in the intercalation-free active material, as disclosed by Chen, as the intercalation-free active material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such is successfully capable of storing lithium on the surface of the material, as desired by Chen.
Modified Chen further discloses wherein said nanosheet, having a thickness most preferably less than 10 nm ([0073]), are bonded to or supported by primary surfaces of said graphene sheets ([0059], wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to primary surfaces of said graphene sheets), and said 2D inorganic material and said graphene sheets form a redox pair for pseudocapacitance ([0031], [0074], wherein said 2D inorganic material and said graphene sheets form a redox pair for pseudocapacitance because they allow for lithium storage on the surface of the intercalation-free active material).
Modified Chen discloses wherein 2D inorganic material is in the form of nanosheets ([0072]) and further discloses wherein the intercalation-free active material comprises graphene sheets ([0073]-[0074]). 
However, modified Chen does not explicitly disclose wherein said 2D inorganic material are bonded to or supported by primary surfaces of said graphene sheets in a face-to-face manner. 
Yamazaki teaches an electrochemical cell ([0002]) comprising graphite sheets ([0091]). Yamazaki further teaches wherein graphene sheets achieve high conductivity, even when it the graphene sheets are thin. Specifically, Yamazaki teaches wherein the contact area between graphene sheets and an active material can be increased by surface contact in order to maximize the efficiency of forming a conductive path ([0107]), wherein when the surface contact between the graphene sheets and the active material sheets is maximized, the graphene sheets and active material sheets are supported in a face-to-face manner.
It would have been obvious to one of ordinary skill in the art to maximize the surface contact between the 2D inorganic material and the graphene sheets of modified Chen, as taught by Yamazaki, such that said 2D inorganic material are supported by primary surfaces of said graphene sheets in a face-to-face manner, in order to maximize the efficiency of forming a conductive path and consequently maximize the conductivity of the internal hybrid electrochemical cell of modified Chen.
Modified Chen further discloses (B) a battery-like anode ([0074], [0078] of Chen, wherein the hybrid anode is a battery-like anode because it performs lithium storage in the interior of an intercalation active material) comprising a prelithiated anode active material ([0061] of Chen), wherein the anode active material is not particularly limited ([0063]-[0070] of Chen) and may be lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), cadmium (Cd); lithiated alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, or Cd; lithiated oxides, carbides, nitrides, sulfides, phosphides, selenides, tellurides, of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ti, Co, Ni, Mn, Cd; or a combination thereof ([0061], [0064]-[0069] of Chen, wherein the anode active material is preferably prelithiated).
It would have been obvious to one of ordinary skill in the art to choose lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), cadmium (Cd); lithiated alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, or Cd; lithiated oxides, carbides, nitrides, sulfides, phosphides, selenides, tellurides, of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ti, Co, Ni, Mn, Cd; or a combination thereof as the anode active material, as disclosed by modified Chen, as the anode active material is not particularly limited and is preferably lithiated, wherein a skilled artisan would have reasonable expectation that such would successfully form an anode active material desired by modified Chen.
Furthermore, modified Chen discloses (C) a lithium-containing electrolyte in physical contact with the anode and the cathode ([0078], [0110] of Chen); wherein the intercalation-free active material of said cathode active material has a specific surface area no less than 100 m2/g ([0073] of Chen), which encompasses the instantly claimed range of 100 m2/g to 2600 m2/g, which is in physical contact with said electrolyte ([0078], [0110 of Chen). 
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Chen for the specific surface area of intercalation-free active material of the cathode active material, with reasonable expectation that such would successfully form the cathode active material desired by modified Chen. 
Moreover, modified Chen discloses wherein said cathode active material is in physical contact with said electrolyte ([0078], [0110] of Chen). Specifically, modified Chen discloses wherein said cathode active material performs lithium storage in the interior of an intercalation active material and on the surface of an intercalation-free active material ([0074], [0079] of Chen). 
However, modified Chen does not explicitly disclose in the specific embodiment wherein said cathode active material is in direct physical contact with said electrolyte in order to receive lithium ions therefrom or to provide lithium ions thereto.
Modified Chen discloses in another non-limiting embodiment an internal hybrid electrochemical cell connected in parallel with an additional electrochemical cell ([0079] of Chen). Specifically, modified Chen discloses wherein said internal hybrid electrochemical cell comprises a cathode active material and an electrolyte, wherein said cathode active material is in direct physical contact with said electrolyte in order to receive lithium ions therefrom or to provide lithium ions thereto ([0079] of Chen).  
	It would have been obvious to one of ordinary skill in the art to have said cathode active material in direct physical contact with said electrolyte, as disclosed by Chen in another non-limiting embodiment, in order to receive lithium ions therefrom or to provide lithium ions thereto, as desired by modified Chen in order to successfully perform lithium storage mechanisms and thereby function as an electrode. 
	Modified Chen further discloses wherein the internal hybrid electrochemical cell ([0074], [0078]) comprises at least a lithium source disposed at the anode or cathode prior to a first discharge or charge ([0078]), wherein the lithium source may preferably be in the form of a lithium metal foil, particle, or chip ([0082]).
	It would have been obvious to one of ordinary skill in the art to utilize a lithium source in the cathode prior to a first charge or discharge, as disclosed by modified Chen, such that no lithium metal foil, particle, or chip is present in the anode, wherein the skilled artisan would have reasonable expectation that such would successfully provide a lithium source as desired by modified Chen.
	Modified Chen further discloses wherein the anode or the cathode (i.e. hybrid electrode) preferably is pre-lithiated such that lithium atoms may reside in the interior of the prelithiated particles of anode active material or the cathode active material before the anode, along with the cathode, a separator, and the electrolyte is assembled into the internal hybrid electrochemical cell ([0074], [0078], [0061]).
	It would have been obvious to one of ordinary skill in the art to prelithiate the anode active material of modified Chen such that lithium atoms reside in the interior of the prelithiated particles of the anode active material before the anode, along with the cathode, a separator, and the electrolyte, is assembled into the electrochemical cell, as disclosed by modified Chen, wherein the skilled artisan would have reasonable expectation that such would successfully form the internal hybrid electrochemical cell desired by modified Chen.
Regarding Claim 2, modified Chen discloses all of the limitations as set forth above. While modified Chen discloses wherein said 2D inorganic material is in the form of a nanosheet ([0073] of Chen), and thus contains a single-layer sheet of said 2D inorganic material. 
Regarding Claim 3, modified Chen discloses all of the limitations as set forth above. Modified Chen discloses wherein the graphene sheets are not particularly limited so long as they are capable of storing lithium on the surface of the material ([0073]-[0074] of Chen). Modified Chen further discloses wherein said graphene sheets are a graphene material such as graphene oxide ([0073] of Chen), wherein the graphene oxide is single-layer or few-layer graphene oxide ([0130] of Chen, multi-layer graphene oxide), wherein few-layer means typically up to 10 graphene planes ([0131] of Chen). 
It would have been obvious to one of ordinary skill in the art to choose single-layer or few-layer graphene oxide containing up to 10 graphene planes in the graphene sheets, as disclosed by modified Chen, as the graphene material of the graphene sheets, as the graphene material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such expectation that such is successfully capable of storing lithium on the surface of the material, as desired by modified Chen.
Regarding Claim 4, modified Chen discloses all of the limitations as set forth above. Modified Chen discloses wherein the 2D inorganic material is not particularly limited and may be any material capable of storing lithium in the interior of the material, such as MnO2 ([0072] of Chen).
Modified Chen further discloses wherein said 2D inorganic material is selected from V2O5, MnO2, CoO2, NiO2, MoS2, or a combination thereof ([0072] of Chen).
It would have been obvious to one of ordinary skill in the art utilize MnO2 in addition to V2O5, CoO2, NiO2, MoS2, or a combination thereof as the 2D inorganic material of the intercalation active material, as disclosed by modified Chen, as the 2D inorganic material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such is successfully capable of storing lithium in the interior of the material, as desired by modified Chen.
further discloses wherein said 2D inorganic material is selected from V2O5, MnO2, CoO2, NiO2, MoS2, or a combination thereof ([0072] of Chen).
Regarding Claim 5, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said 2D inorganic material is selected from sulfide, selenide, or telluride of niobium, molybdenum, titanium, or a combination thereof ([0072] of Chen).
Regarding Claim 6, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein the intercalation-free active material of said cathode active material has a specific surface area of no less than 100 m2/g ([0073] of Chen), which encompasses the instantly claimed range of 200 m2/g to 500 m2/g, which is in direct physical contact with said electrolyte ([0079] of Chen) and said nanosheet has a thickness most preferably less than 10 nm ([0072] of Chen), which encompasses the instantly claimed range of less than 5 nm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Chen for the specific surface area of intercalation-free active material of the cathode active material, with reasonable expectation that such would successfully form the cathode active material desired by modified Chen.
Regarding Claim 7, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein the intercalation-free active material of said cathode active material has a specific surface area of no less than 100 m2/g ([0073] of Chen), which encompasses the instantly claimed range of 500 m2/g to 2600 m2/g, which is in direct physical contact with said electrolyte ([0079] of Chen) and said nanosheet has a thickness most preferably less than 10 nm ([0072] of Chen).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Chen for the specific surface area of intercalation-free active material of the cathode active material, with reasonable expectation that such would successfully form the cathode active material desired by modified Chen.
Regarding Claim 8, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said cathode active material comprises the intercalation active material that contains a single-layer MnO2 sheet ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheet and therefore contains a single sheet) that is bonded to a primary surface of a graphene sheet of the intercalation-free active material ([0059] of Chen, wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to primary surfaces of said graphene sheet).
Regarding Claim 9, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said cathode active material comprises the intercalation active material that contains a single-layer MnO2 sheet ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheets and therefore contains a single sheet) that is bonded to a primary surface of a graphene sheet of the intercalation-free active material ([0059] of Chen, wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to primary surfaces of said graphene sheet). 
Modified Chen further discloses wherein the intercalation-free active material comprising the graphene sheets is not particularly limited so long as it is capable of storing lithium on the surface of the material graphene sheets ([0073]-[0074] of Chen). Specifically, modified Chen discloses wherein said graphene sheets are a graphene material which comprises single-layer or few-layer graphene material ([0130] of Chen) wherein few-layer means typically up to 10 graphene planes ([0131] of Chen). 
It would have been obvious to one of ordinary skill in the art to choose single-layer graphene material as the graphene material of the graphene sheets, as disclosed by modified Chen, as the graphene material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such expectation that such is successfully capable of storing lithium on the surface of the material, as desired by modified Chen
Thus, modified Chen discloses wherein said cathode active material comprises the intercalation active material that contains a single-layer MnO2 sheet ([0072] of Chen, wherein the intercalate active material is in the form of a nanosheet and therefore contains a single sheet) that is bonded to a primary surface of a single-layer graphene sheet of the intercalation-free active material ([0059] of Chen, wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to a primary surface of a single-layer graphene sheet).
Regarding Claim 10, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said cathode active material contains a molybdenum disulfide (MoS2) nanosheet ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheet and therefore contains a single sheet) having a thickness preferably less than 10 nm ([0072] of Chen), which encompasses the instantly claimed range of less than 5 nm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Chen for the thickness of the cathode active material, with reasonable expectation that such would successfully form the cathode active material desired by modified Chen. 
Regarding Claims 11-12, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said anode active material contains prelithiated particles of Si, Ge, SiO, Sn, SnO2, or a combination thereof ([0061], [0065], [0067] of Chen, wherein the anode active material is preferably lithiated) and said cathode active material contains a single-layer MnO2 or single-layer molybdenum disulfide sheet (MoS2)  ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheet and therefore contains a single sheet) that is bonded to a primary surface of a graphene sheet of the intercalation-free active material ([0059] of Chen, wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to a primary surface of said graphene sheet). 
Regarding Claim 13, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said cathode active material comprises the intercalation active material that contains a single-layer MnO2 sheet ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheet and therefore contains a single sheet) that is bonded to a primary surface of a graphene sheet of the intercalation-free active material ([0059] of Chen, wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to a primary surface of said graphene sheets).
Modified Chen further discloses wherein the intercalation-free active material comprising the graphene sheets is not particularly limited so long as it is capable of storing lithium on the surface of the material graphene sheets ([0073]-[0074] of Chen). Specifically, modified Chen discloses wherein said graphene sheets are a graphene material which comprises single-layer or few-layer graphene material ([0130] of Chen) wherein few-layer means typically up to 10 graphene planes ([0131] of Chen). 
It would have been obvious to one of ordinary skill in the art to choose single-layer graphene material as the graphene material of the graphene sheets, as disclosed by modified Chen, as the graphene material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such expectation that such is successfully capable of storing lithium on the surface of the material, as desired by modified Chen
Thus, modified Chen discloses and said cathode active material comprises a single-layer MnO2 sheet ([0072] of Chen, wherein the intercalation active material is in the form of a nanosheet and therefore contains a single sheet) that is bonded to a primary surface of a single-layer graphene sheet of the intercalation-free active material ([0059] of Chen,  wherein the intercalation active material comprising the 2D inorganic material and intercalation-free active material comprising the graphene sheets are stacked together having one layer bonded to a surface of a current collector and thus the 2D inorganic material is bonded to a primary surface of said single-layer graphene sheet).
Regarding Claim 14, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein the said cathode further contains a conductive additive (porous electrically conductive material that functions as a current collector), and said cathode forms a mesoporous structure having a pore size in the range of 2 nm to 50 nm ([0100]-[0101] of Chen).
Regarding Claim 15, modified Chen discloses all of the limitations as set forth above. Modified Chen discloses wherein in the internal hybrid electrochemical cell (i.e. an electrochemical cell comprising a hybrid electrode), the intercalation active material and the intercalation-free active material form two layers stacked together having one layer bonded to a surface of a current collector to form a laminated electrode ([0059], Fig. 3D of Chen). 
However, modified Chen does not explicitly disclose in the specific embodiment wherein said cathode further contains a resin binder that bonds said graphene sheets and said nanosheets together ([0059],[0078] of Chen). 
Modified Chen discloses in another non-limiting embodiment wherein the intercalation active material and the intercalation-free active material may comprise a resin binder ([0139]-[0140], PTFE binder of Chen) in order to successfully form the intercalation active material and the intercalation-free active material coatings on the current collector.
It would have been obvious to one of ordinary skill in the art to utilize a resin binder in the intercalation active material and the intercalation-free active material of said cathode, as disclosed by modified Chen in another non-limiting embodiment, in order to successfully form the respective coatings on the current collector, as desired by modified Chen, wherein the intercalation active material and the intercalation-free active material form two layers stacked together having one layer bonded to a surface of a current collector to form a laminated electrode and therefore the resin binder necessarily and inherently bonds said graphene sheets and said nanosheets together.
Regarding Claim 16, modified Chen discloses all of the limitations as set forth above. Modified Chen discloses wherein the cathode comprises an intercalation-free active material ([0073] of Chen), wherein the intercalation-free active material is not particularly limited so long as it is capable of storing lithium on the surface of the material ([0073]-[0074] of Chen), wherein said intercalation-free active material comprises graphene sheets ([[0073] of Chen). Modified Chen further discloses wherein said intercalation-free active material may further comprise carbon black, carbon nanotube, carbon nanofiber, conductive polymer, or a combination thereof ([0073] of Chen).
It would have been obvious to one of ordinary skill in the art to further utilize carbon black, carbon nanotube, carbon nanofiber, conductive polymer, or a combination thereof, in the intercalation-free active material of the cathode, as disclosed by modified Chen, as the intercalation-free active material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such is successfully capable of storing lithium on the surface of the material, as desired by modified Chen.
Thus, modified Chen discloses wherein said cathode further contains a conductive filler selected from carbon black, carbon nanotube, carbon nanofiber, conductive polymer, or a combination thereof ([0073] of Chen, wherein carbon black, carbon nanotube, carbon nanofiber, conductive polymer, or a combination thereof are conductive and therefore necessarily and inherently are a conductive filler).
Regarding Claim 17, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said anode contains a current collector that is a porous, electrically conductive material, wherein the porous, electrically conductive material is metal foam, metal web or screen, perforated metal sheet, metal fiber mat, metal nanowire mat, porous conductive polymer film, conductive polymer nanofiber mat or paper, conductive polymer foam, carbon foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber paper, graphene paper, graphene oxide paper, reduced graphene oxide paper, carbon nanofiber paper, carbon nanotube paper, or a combination thereof ([0081] of Chen).
Regarding Claim 18, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein said anode active material contains prelithiated particles of Si, Ge, SiO, Sn, SnO2, or a combination thereof ([0061], [0065], [0067] of Chen, wherein the anode active material is preferably lithiated) wherein said anode active material is coated on a porous, electrically conductive material (i.e. current collector) selected from metal foam, metal web or screen, perforated metal sheet, metal fiber mat, metal nanowire mat, porous conductive polymer film, conductive polymer nanofiber mat or paper, conductive polymer foam, carbon foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber paper, graphene paper, graphene oxide paper, reduced graphene oxide paper, carbon nanofiber paper, carbon nanotube paper, or a combination thereof ([0081] of Chen) and therefore at least some of said prelithiated particles of Si necessarily and inherently reside in pores of the porous, electrically conductive material. 
Regarding Claim 19, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein a discharge operating of said cell involves both lithium intercalation into an interior of said cathode active material and lithium adsorption on surfaces of said cathode active material ([0074], [0078] of Chen).
Regarding Claim 20, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses wherein the electrolyte is organic liquid electrolyte, ionic liquid electrolyte, or gel electrolyte containing an amount of lithium ions when said cell is made ([0083], [0110] of Chen). 
Regarding Claim 22, modified Chen discloses all of the limitations as set forth above. Modified Chen further discloses an energy device comprising at least one internal hybrid electrochemical cell of Claim 1, which is electrically connected to an electrochemical cell in series or in parallel ([0112] of Chen).
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Chen and Yamazaki does not obviate Claims 1-20 and 22 because Claim 1 has been amended to remove all of the non-elected Species of the list in Species C. Claim 1 now only includes MnO2, which is the elected species in the Species C group. As a result, amended Claim 1 is not taught by these references.
The Examiner respectfully disagrees and notes that Chen discloses wherein the 2D inorganic material is not particularly limited and may be any material capable of storing lithium in the interior of the material, such as MnO2 ([0072]), see previously rejected Claim 4.
It would have been obvious to one of ordinary skill in the art to choose MnO2 as the 2D inorganic material of the intercalation active material, as disclosed by Chen, as the 2D inorganic material is not particularly limited, wherein a skilled artisan would have reasonable expectation that such is successfully capable of storing lithium in the interior of the material, as desired by Chen.
Thus, modified Chen discloses the new limitation and consequently the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 22, 2022 

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 29, 2022